Title: To James Madison from William C. C. Claiborne, 24 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 May 1804, New Orleans. “In my letter of the 24th. of January I mentioned the agitation in the public mind which the case of St. Julien (on a charge of murder) had occasioned here, and the line of conduct I had pursued. I now enclose the translation of a late letter to me from the Marquis of Casa Calvo on this subject (No. 1), and a copy of my answer (No. 2.). A copy of the Prefect’s proclamation, to which the Marquis alludes is also enclosed (No. 3).
“St. Julien has many friends, and the general sentiment is greatly in his favour; his accusers however have great wealth and stand high in the confidence of the Spanish Government; they are now extremely solicitous for St. Julien’s arrest, and seem to think that on his trial they would be enabled to prove his guilt.
“I have already expressed my doubts as to my power to punish offences which were committed in Louisiana, previous to the late change of dominion, nor do I think it would be politic to revive this particular case: under existing circumstances, however, I must pray that the subject may be taken into consideration by the Executive, and that you would forward to me your instructions thereon.
“I understand that a French privateer with two prizes has entered the Mississippi, but I do not know how far my information is correct.
“The passports which were forwarded to me in your letter of the 9th. Ultimo have all been filled up, and I anxiously await an additional supply.”
